DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on May 22nd, 2020.
Claims 1 – 20 are pending in current application.
Claim 1 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an object detection section”, “a speed distribution section”, “a traveling state detection section”, “an avoidance control section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an object detection section for”, “a speed distribution area setting section for”, “a traveling state detection section for” and “an avoidance control execution section for” in claim 1 where the recited claim limitations utilized generic place holder “section 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Regarding claim 1, applicant recited claim limitation, regarding, “a vehicle control system used for a vehicle…a relative speed of the vehicle….a traveling state of a vehicle traveling in adjacent lane…” does not distinctly set forth for which of the “a vehicle” is distinctly referring to as the vehicle traveling in adjacent lane or the vehicle detects the relative speed of the vehicle.  Appropriate further clarification for vehicle relative relation is suggested. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., U.S in view of Mudalige, U.S. Pat Pub No. 2010/0256835.

Regarding Claim 1, Jeon discloses a vehicle control system having a processor (See at least Para 0028 for vehicle controller unit as the processor) used for a vehicle (See at least Para 0003 for vehicle collision prevention) comprising: 
an object detection section for detecting a second vehicle ahead of the vehicle in a traveling lane of the controlled vehicle (See at least Figure 1 for sensor unit 10 for sensing front/rear obstacle as vehicle) ;
a speed distribution area setting section for setting set a speed distribution area defines a distribution allowable upper limit value of a relative speed of the controlled vehicle for the second vehicle (See at least Col 6, lines 10 – 35 for Vrel/relative velocity as relative for the controlled vehicle with respect to the second vehicle in conjunction with last point to brake time see also col 55 – 65 for collision risk area as the speed distribution area, as on Col 2, lines 3 – 10;  
the distribution allowable upper limit as the emergency full braking implementation at the maximum of the barking avoidance section, as the allowable upper limit on col 13, lines 20 equal to last point to brake distance implementing 
relative speed around the vehicle (See at least Col 5, lines 54 – 67 for using sensing unit 10 on vehicle in omni-directional/all directional sensing including acceleration, speed, distance and width)
a traveling state detection section for detecting a traveling state of a vehicle traveling in an adjacent lane of the vehicle ( See at least Col 5, lines 54 – 67 for using sensing rear side vehicle in omni-directional/all directional sensing including acceleration, speed, distance and width);
an avoidance control execution section for executing an avoidance control to avoid a collision with the second vehicle by determining a course of the vehicle before entering the speed distribution area ( See at least Col 2, lines 12 – 19 for steering support function performing steering avoidance when the vehicle is beyond and before entering the braking avoidance section prior the last point time to brake but under last point time to steering) based on the traveling state of the vehicle in the adjacent lane (See at least Col 7, lines 1 for steering avoidance section avoid a collision by changing a lane as changing to adjacent lane either by a vehicle or second vehicle); a portion of the speed distribution area set on the adjacent lane (See at least Col 7, lines 1 for steering avoidance section avoid a 
avoid collision with the second vehicle by determining a course of the controlled vehicle before entering the speed distribution area (See at least Col 2, lines 12 – 19 for steering support function performing steering avoidance when the controlled vehicle is beyond and before entering the braking avoidance section prior the last point time to brake in risk collision area/speed distribution area but under last point time to steering for collision avoidance steering as also shown on figure 10); however, Jeon shows the sensor monitoring around the controller vehicle but does not shows the speed distribution area and relative speed round the stopped vehicle.
Mudalige shows the speed distribution area and relative speed around the stopped vehicle (See at least Para 0106 for leader/host vehicle 10 with minimum ranges envelope surrounding the vehicle on figure 13 where the vehicle stopped with the speed profile for Speed detla_4 for complete stop for fail-safe speed profile maneuver in cooperative autonomous vehicles as relative speed for Speed detla_1, Speed detla_2 and Speed detla_3 among autonomous vehicles including stopped vehicle; also on Para 0095 for speed capability among each participating vehicle with speed error for further and behind relative to the vehicles formation with upper limit ).
It would have been obvious for one of ordinary skill in the art for providing speed distribution area and relative speed for the stopped vehicle of Mudalige, 


Regarding Claim 2, Jeon further disclosed control the vehicle to follow a preceding vehicle traveling ahead of the vehicle; and, when the preceding vehicle changes a lane to the adjacent lane, perform the detection of the stopped vehicle, the setting of the speed distribution area, the detection of the traveling state of the vehicle in the adjacent lane, and the execution of the avoidance control (there is no indication that Jeon’s vehicle would follow a vehicle to another lane; Jeon only discusses lane changes in order to avoid collisions and since Jeon monitors the area ahead in its lane, it would detect a stopped vehicle in its lane; see Col. 7, line 36 -  Col. 8, line 47; Jeon’s system checks for any collision risk with the preceding vehicle; upon detecting a risk, Jeon’s rear-side sensors check for adjacent vehicles approaching from the rear to determine whether steering avoidance is an option, in light of the relative speed and the distance to the preceding vehicle).



Regarding Claim 4, Jeon further discloses the traveling state of the vehicle in the adjacent lane includes a presence or absence of a rearward/lateral vehicle traveling behind or beside the vehicle in the adjacent lane, and a presence or absence of a forward vehicle traveling ahead of the vehicle in the adjacent lane, and wherein the avoidance control is configured to, when there is neither a rearward/lateral vehicle nor the forward vehicle, change the traveling lane of the vehicle to the adjacent lane based on the speed distribution area.  (Figures 10-12 and Col. 13, lines 15-46 discuss several scenarios discuss how Jeon’s control system behaves when lateral/rear vehicles and front vehicles are present or absent; particularly Fig. 12 where the subject vehicle attempts to change lanes and puts the 

Regarding Claim 5, Jeon further discloses the traveling state of the vehicle in the adjacent lane includes a presence or absence of a rearward/lateral vehicle traveling behind or beside the vehicle in the adjacent lane, and a presence or absence of a forward vehicle traveling ahead of the vehicle in the adjacent lane, and wherein the avoidance control is configured to, when there is not the rearward/lateral vehicle, but there is the forward vehicle, change the traveling lane of the vehicle to the adjacent lane behind the forward vehicle based on the speed distribution area.  (Figures 10-12 and Col. 13, lines 15-46 discuss several scenarios discuss how Jeon’s control system behaves when lateral/rear vehicles and front vehicles are present or absent; particularly Fig. 12 where the subject vehicle attempts to change lanes and puts the owner in danger of colliding with the adjacent vehicle; in other words, the various scenarios show that Jeon’s system constantly monitor’s the subject vehicle’s surroundings and can override the driver’s lane-change steering commands if a potential obstacle is not sensed 

Regarding Claim 6, Jeon further discloses the avoidance control is configured to change the vehicle speed and/or a steering direction of the vehicle such that the relative speed of the vehicle in the speed distribution area does not exceed the allowable upper limit value.  (Col. 13, line 4, “speed limit area” and Col. 9, lines 1-8, emergency steer assist and autonomous emergency brake; Explanation for citing Jeon:  Jeon is being cited here because this particular claim does not require that the vehicle be driven as fast as possible within each speed distribution section; the only requirement is that the speed not exceed the confines of the speed distribution area overall, so that the vehicle can still avoid an accident).

Regarding Claim 7, Jeon further discloses the avoidance control is configured to calculate a course of the vehicle based on the speed distribution area.  (Col. 5, lines 60-67; steering avoidance control must take the width of the vehicle into consideration when planning the maneuver; in this sense a specific path must be planned in order to avoid collision with the preceding vehicle).



Regarding Claim 9, Jeon further discloses the avoidance control is configured to calculate a course of the vehicle based on the speed distribution area.  (Col. 5, lines 60-67; steering avoidance control must take the width of the vehicle into consideration when planning the maneuver; in this sense a specific path must be planned in order to avoid collision with the preceding vehicle).

Regarding Claim 10, Jeon further discloses the avoidance control is configured to calculate a course of the vehicle based on the speed distribution area (Col. 5, lines 60-67; steering avoidance control must take the width of the vehicle into consideration when planning the maneuver; in this sense a specific path must be planned in order to avoid collision with the preceding vehicle).

Regarding Claim 11, Jeon further discloses the speed distribution area is set such that the allowable upper limit value becomes lower as a lateral distance from the stopped vehicle becomes smaller (see Col. 7, line 36 - Col. 8, line 47; Jeon’s system plans avoidance steering in light of the relative speed and the distance to 

Regarding Claim 12, Jeon further discloses the speed distribution area is set such that the allowable upper limit value becomes lower as a lateral distance from the stopped vehicle becomes smaller (see Col. 7, line 36 - Col. 8, line 47; Jeon’s system plans avoidance steering in light of the relative speed and the distance to the preceding vehicle; based on the relative distance decreasing in the forward direction in a passing maneuver for instance, the driven vehicle would have to slow until the preceding vehicle was passed, and as a result as the lateral distance decreased).

Regarding Claim 13, Jeon further discloses the speed distribution area is set such that the allowable upper limit value becomes lower as a lateral distance from the stopped vehicle becomes smaller  (see Col. 7, line 36 - Col. 8, line 47; Jeon’s system plans avoidance steering in light of the relative speed and the distance to the preceding vehicle; based on the relative distance decreasing in the forward direction in a passing maneuver for instance, the driven vehicle would have to slow until the preceding vehicle was passed, and as a result as the lateral distance decreased).

Regarding Claim 14, Jeon further discloses the speed distribution area is set such that the allowable upper limit value becomes lower as a lateral distance from the stopped vehicle becomes smaller (see Col. 7, line 36 -  Col. 8, line 47; Jeon’s system plans avoidance steering in light of the relative speed and the distance to the preceding vehicle; based on the relative distance decreasing in the forward direction in a passing maneuver for instance, the driven vehicle would have to slow until the preceding vehicle was passed, and as a result as the lateral distance decreased).

Regarding Claim 15, Jeon further discloses the speed distribution area is set with respect to a range from a lateral region to a rearward region of the stopped vehicle, such that the allowable upper limit value becomes lower as a lateral distance and a longitudinal distance from the stopped vehicle becomes smaller. (see Col. 7, line 36 - Col. 8, line 47; Jeon’s system plans avoidance steering in light of the relative speed and the distance to the preceding vehicle; based on the relative distance decreasing in the forward direction in a passing maneuver for instance, the driven vehicle would have to slow until the preceding vehicle was passed, and as a result as the lateral distance decreased).

Regarding Claim 16, Jeon further discloses the speed distribution area is set with respect to a range from a lateral region to a rearward region of the stopped 

Regarding Claim 17, Jeon further discloses speed distribution area is set with respect to a range from a lateral region to a rearward region of the stopped vehicle, such that the allowable upper limit value becomes lower as each of a lateral distance and a longitudinal distance from the stopped vehicle becomes smaller.  (see Col. 7, line 36 - Col. 8, line 47; Jeon’s system plans avoidance steering in light of the relative speed and the distance to the preceding vehicle; based on the relative distance decreasing in the forward direction in a passing maneuver for instance, the driven vehicle would have to slow until the preceding vehicle was passed, and as a result as the lateral distance decreased).

Regarding Claim 18, Jeon further discloses the speed distribution area is set with respect to a range from a lateral region to a rearward region of the stopped vehicle, such that the allowable upper limit value becomes lower as each of a lateral distance and a longitudinal distance from the stopped vehicle becomes 

Regarding Claim 19, Jeon further discloses wherein the speed distribution area is set such that the allowable upper limit value becomes zero at a position away from the stopped vehicle by a given safe distance (see Col. 7, line 36 - Col. 8, line 47; Jeon’s system plans avoidance steering in light of the relative speed and the distance to the preceding vehicle in order to avoid the collision).

Regarding Claim 20, Jeon further discloses the speed distribution area is set such that the allowable upper limit value becomes zero at a position away from the stopped vehicle by a given safe distance (see Col. 7, line 36 - Col. 8, line 47; Jeon’s system plans avoidance steering in light of the relative speed and the distance to the preceding vehicle in order to avoid the collision).

Response to Arguments
In response to applicant’s remark that Jeon in view of Fregene does not show applicant newly recited claim limitation since Jeon and Fregene does not shows the speed distribution area is set around the stopped vehicle along with 

Further, upon further review, applicant further supplied claim limitation regarding the system having a processor corresponding to applicant’s application publication, Para 0039, for the ECU 10 comprising processor/cpu/memory and the ECU 10 functionally comprises a data acquisition section, an object detection section, a position and relative speed calculation section, a speed distribution area setting section, a course calculation section, and an avoidance control execution section.  Even though applicant supplied amendment adding computer hardware process as a structure of ECU; however, the ECU as an processor means are still deemed to be a means plus functional limitation that is not been shown for structural arrangement nor has the written description provide structural layout set forth the structure of the means as claimed for the functional modules.  
Applicant is invited and suggested to provide further reference numerical indication on each functional module components within the specification along with further simple block structural diagram drawing assemble each component in structural form furnishing the pre-existed claim subject matter as already pre-existed condition in the written description.  

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/Ian Jen/Primary Examiner, Art Unit 3666